Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 
Claim 1 has been amended. Claims 1-9 and 11-18 are pending. Claims 1-5, 9, 11-13 and 16-17 are under examination. Claims 6-8, 14-15 and 18 are withdrawn.


Claim Rejections Maintained - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 , 9, 11-13, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Norais et al US 2007/0059329 3/15/2007 in view of  Adu-Bobie et al. AU2012211495 August 2014 cited previously as evidenced by PIR_80 database accession #G81213 7/9/04 and as evidenced by Uniprot Accession # Q9K165 10/1/2000 as evidenced by as evidenced by GenEmbl database accession # AE002098 1/31/14 as evidenced by EMBL-EBI database ID # AAF40758 5/15/14 and as evidenced by Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously).

Norais et al disclose a Neisseria meningitidis first strain that produces outer membrane vesicles or OMV (blebs), wherein the N. meningitidis first strain comprises proteins which are present in OMV from another N. meningitidis strain but not present in the OMVs prepared in the first strain. See paragraph 43. See claims 1-7 on page 29-30. 
Norais et al disclose the first strain can be engineered such that it expresses said protein either from its chromosomal DNA or from extrachromosomal DNA e.g. a plasmid or such that existing expression of said protein is up-regulated. See paragraph 44.
Norais et al disclose that the protein being expressed in the first strain is NMB0313 protein (see paragraph 47) which is inherently a flippase as evidenced by the instant specification as paragraph 50.
Norais et al disclose the NMB0313 protein in paragraph 47 and disclose in paragraph 48 that reference to NMB proteins are based on the genomic sequence of serogroup B strain MC58.
As evidenced by accession #G81213, the protein for NMB0313 from N. meningitidis serogroup B strain MC58 comprises a sequence that has 100% sequence identity to instant SEQ ID NO: 2 which is disclosed in the specification as being the amino acid sequence of nmb0313. See sequence alignment below and also attached as Appendix A.

    PNG
    media_image1.png
    1123
    872
    media_image1.png
    Greyscale



As evidenced by GenEmbl database accession # AE002098 the sequence Nmb0313 gene is present in the N. meningitidis MC58 strain genome and the NMb0313 is encoded by a nucleic acid sequence having 100% identity to SEQ ID NO: 1. See alignment in Appendix C.
Also see evidentiary evidence in Appendix D disclosing the protein for NMB0313 (100% sequence identity to instant SEQ ID NO: 2) and the nucleic acid sequence encoding said protein (100% sequence identity to SEQ ID NO: 1).
In addition to the evidence provided in the specification that nmb0313 encodes a flippase (see paragraph 50) other evidence is set forth that shows that nmb0313 encodes a flippase. Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously) disclose that a transposon Tn5 incorporated into a genetic region that aligns with the ORF nmb0313 of the published N. meningitidis MC58 genome sequence resulted in a nmb0313::Tn5 mutant that effectively lost TbpB from its cell surface when compared to wild type. The experiment was done to identity the components required for surface lipoprotein (SLP) translocation to the N. meningitidis cell surface. See page 1 under results. The instant specification disclose that flippases move or facilitate movement of one or more lipoproteins to the extracellular side of the outer membrane. See paragraph 59 of the instant specification. Hooda et al disclose that complementation with a genomic copy of nmb0313 together with a completion of deletion of the entire gene (Δnmb0313) confirmed the importance of the gene in TbpB surface display.
Thus, experimental evidence shows that the nmb0313 protein disclosed in Norais et al acts as a flippase.
Norais et al disclose OMVs preparation from said first strain together with pharmaceutical acceptable carrier. See paragraphs 49-96.
Norais et al disclose that the OMVs are prepared using methods known in the art. See paragraph 46.

Adu-Bobie et al disclose mutating i.e. knocking out the meningococcal GNA33 and that this knock-out results in spontaneous release of vesicles that can elicit antibody responses which are comparably higher than wild type. See abstract. Adu-Bobie disclose that knockout of GNA33 results in OMVS  that are advantageous over OMVs prepared by other means because they are released spontaneously into the culture medium and thus can be prepared simply and efficiently without complicated and time-consuming disruption and purification methods that are normally used for preparing OMVs. See page 1a last paragraph to page 1b first paragraph.
Adu-Bobie et al disclose a process for preparing OMVs that have a mutated GNA33 –by inoculating a culture medium with said bacterium, culturing the bacteria and recovering OMVS that are spontaneously released into the culture medium and filtering the culture medium via 0.22µm filter, wherein the filtrate comprises the vesicles (see page 1b 3rd paragraph) and mixing with diluent or carrier (see page 2 2nd paragraph and p. 3 paragraphs 4-5).
Adu-Bobie et al disclose said OMVs can express NMB0313 which is inherently a flippase according to the instant specification and other evidence provided above. See Adu-Bobie et al at page 2 first paragraph.
Adu-Bobie et al disclose in addition to knock out of GNA33 additionally knocking out genes thus down-regulating expression of immunodominant variable PorA protein (see p. 7 paragraph 2) and express gene that is not endogenous (see p. 7 paragraph 3).
Adu-Bobie et al disclose that since no artificial disruption is required to obtain the OMVs, it is easier to separate bacteria from released vesicles without chemical treatment/ detergent etc. which can denature the OMV proteins. See p. 9 paragraph 3.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have mutated the GNA33 in the  first N. meningitidis strain of Norais et al engineered to express the flippase, thus result in the instant invention with a 
With regards to claim 9, Adu-Bobie et al disclose additionally knocking out genes thus down-regulating expression of immunodominant variable PorA protein in order to focus the immune response on other antigens.
With regards to claim 12, Adu-Bobie et al disclose isolating the spontaneously released OMVs by filtering the culture medium via 0.22µm filter, wherein the filtrate comprises the vesicles and mixing with diluent or carrier.
With regards to claim 16 and 17, Adu-Bobie disclose how to prepare pharmaceutical composition comprising OMVs by inoculating a culture medium with the Neisseria (the culture medium will necessarily be in a culture vessel) culturing the bacterium in said medium and recovering the OMVs form the medium and sterile filtering via 0.22µm filter, wherein the filtrate comprises the vesicles and mixing with diluent or carrier and adding a pharmaceutical acceptable carrier. It would have been prima facie obvious to person of ordinary skill in the art at the time the instant invention was made to further mutate PorA in the Neisseria GNA33 knockout/flippase expressing in order to focus the immune response on other antigens and to prepare the OMV pharmaceutical composition comprising the OMVS spontaneously released from said Neisseria GNA33 knockout/flippase expressing bacteria  as taught by Adu-Bobie et al since the OMVs are to be administered as a pharmaceutical composition.
Since the gram-negative bacterium of the combination of Norais and Adu-Bobie overexpresses a flippase, said over-expression results in the OMVS or GMMAs produced by said bacterium enriched for one or more lipoproteins when compared to OMVs or GMMAs produced by bacterium not over-expressing said flippase; and wherein the one 


Response to Applicants Argument
Applicants argue that the present claim 1 recites the specific flippase involved, the specific results upon the OMVs or GMMAs produced from the claimed bacterium and the specific lipoproteins enriched by the over-expression of the flippase and the present claims provides the unexpected results that have been amply demonstrated within the present specification and incorporated into the claim language and that none of the cited teachings singly or in combination suggest or teach the presently claimed bacterium.
Applicants argues that Norais et al teaches away against the use of NMB0313 because it would not provide the improvement of inter-strain reactivity, the explicit goal of Norais in the manner explicitly taught by Norais and that the flippase is not among those protein taught by Norais to be an immunogen and there is no motivation to select this one protein from a large number of 154 potential proteins. 
Applicants argue that further evidence for the non-obvious nature of the present claim is the particular recitation of the unexpected, highly positive effect of enrichment of the one or more lipoproteins listed within claim 1 and  is only through the experimentation and unexpected results of the present inventors as provided for the first time in the present specification that this effect could have been known or predicted and that this enrichment ability is an unexpected effect that is neither taught nor contemplated by Norais and this requirement is now present in the claims and that  is noted that the addition of the teachings of Adu-Bobie et al., the various sequence entries, or the teachings of Hooda et al. do not do anything to address this extremely serious omission of Norais et al. In fact, a review of the teachings of Hooda et al. provide even further support for the unexpected and therefore non-obvious nature of the present inventors’ results.


Norais disclose that:
“in general, therefore, the invention provides a composition comprising: (a) OMVs prepared from a first strain of N. meningitidis; and (b) one or more proteins which are present in OMVs prepared from a second strain of N. meningitidis, but which are not present in OMVs prepared from said first strain. Thus the invention allows the inter-strain reactivity of OMVs to be improved, without requiring the mixing of OMV’s from different strains.” See paragraph 43.

Norais disclose that:
“The proteins(s) of component (b) can be included in the composition in various ways. For example: (i) they can be purified from the second strain and added to component (a); (ii) they can be expressed recombinantly, purified, and added to component (a) or (iii) the first strain can be engineered such that it expresses said protein(s), either from its chromosomal DNA for from extrachromosomal DNA (e.g. a plasmid), or such that existing expression of said protein(s) is up-regulated, or such that trafficking of said protein(s) already expressed by the first strain is altered to direct it them to a different cellular location, thereby causing it/them to be present in OMVs”. See paragraph 44.


Norais disclose in paragraph 47 that: “the proteins present in component (b) will depend on the meningococcal strain used to prepare the OMVs of component (a). However, preferred proteins for inclusion in component b are….NMB0313…”


Clearly, Norais et al disclose that component b e.g. NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain of component a and the OMV analysis of paragraphs 267 to 270 does not teach away from the teaching that NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain. Furthermore, paragraph 271 of Norais et al disclose that “it will be understood that the invention is described above by way of example”.

Thus, the entirety of Norais et al has been considered and including the teachings that component b e.g. NMB0313 is a preferred protein to be expressed in the first N. meningitidis strain of component cannot be ignored.

Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123 (II).

Norais et al does not discredit the expression of component b i.e. NMB0313 in the first strain of N. meningitidis but in fact discloses that it is a preferred protein to be expressed in the first strain of N. meningitidis.

Since the hyper-blebbing gram-negative bacterium of the combination of Norais and Adu-Bobie overexpresses a flippase, said over-expression would also result in the OMVS or GMMAs produced by said bacterium enriched for one or more lipoproteins when compared to OMVs or GMMAs produced by bacterium not over-expressing said flippase; and wherein the one or more lipoprotein selected from the group consisting of fHbp, NHBA and NadA and variants thereof and combinations thereof.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Discovery of a latent properties in the prior art is not an evidence of a secondary consideration. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 (II).
The combination of Norais and Adu-Bobie disclose a hyper-blebbing gram-negative bacterium overexpressing a flippase e.g. SEQ ID NO: 2 –thus meeting the structural limitations of the claimed bacterium – thus the OMVs and GMMAs produced by the said bacterium will also be enriched in one or more of the listed lipoproteins.
Applicants do not point to any other evidence of unexpected results of the claimed hyper-blebbing gram negative bacterium which over-expresses a flippase other than the  over-expression results in OMVs or GMMAs produced by said bacterium are enriched in the listed one or more lipoproteins as compared to OMVs or GMMAs produced by bacterium not over-expressing said flippase.
The instant specification at paragraph disclose that increasing levels of expression of NMB0313 resulted in concomitant increase in surface expression of both NHBA and fHbp when the surface expression was analyzed in FACs analysis. See paragraph 123. This discovery does not rise to the level of a secondary consideration as set forth in MPEP 716.02 especially since Norais disclose expressing a flippase in a gram-negative bacterium as set forth in the rejection above.
Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art...However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior arts functioning, does not render the old composition patentably new to the discoverer. The Court further held that this same reasoning holds true when it is not a property but an Atlas Powder Co. V IRECA, 51 USPQ2d 1943, (FED Cir. 1999) 
Applicants argument that flippases are cargo specific and that not every flippase works for increasing surface expression of every lipoprotein is not persuasive. This is because Norais et al as the primary reference disclose overexpression of flippase of SEQ ID NO: 2 in a gram-negative bacteria and the difference is that Norais does not disclose hyper-blebbing of the gram-negative bacteria and Adu-Bobie as the secondary reference disclose the reason for genetically down-regulating expression of GNA33 to produce hyper-blebbing.
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
The FACs analysis for the identification and quantification of surface expression of lipoproteins and discovery of the increase in surface expression of lipoproteins on the surface of a gram-negative  bacteria over-expressing a flippase does not make over-expression of flippase in gram-negative bacteria novel as a gram-negative over-expressing a flippase was already known in the prior art as taught by Norais.
With regards to unexpected results of the claimed hyper-blebbing gram-negative bacterium, any differences between the claimed invention and the prior art may be 
Applicants reply does not provide any evidence to determine whether the properties differ to such an extent that the difference is really unexpected. 
While all of Applicants arguments have been considered with respect to unexpected results, objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. See MPEP 716.01c.


Claim  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Norais et al US 2007/0059329 3/15/2007 and  Adu-Bobie et al. AU2012211495 August 2014 cited previously as evidenced by PIR_80 database accession #G81213 7/9/04 and as evidenced by Uniprot Accession # Q9K165 10/1/2000 as evidenced by as evidenced by GenEmbl database accession # AE002098 1/31/14 as evidenced by EMBL-EBI database ID # AAF40758 5/15/14 and as evidenced by Hooda et al (Nat Microbiol April 2016 volume 1, pages 1-9, cited previously) as applied to claims 1-4 , 9, 11-13, 16 and 17 above, further in view of Zollinger et al. WO 2009/158142 12/20/09.
The combination of Norais et al and Adu-Bobie et al does not disclose that the hyberblebbing Neisseria has been genetically modified by a mutation of at least one gene selected from the group consisting of lpxL1, synX and lgtA.
Zollinger et al disclose that outer membrane vesicles can be made safer based on the inactivation of lpxL1, synX and lgtA genes. See paragraph 7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have genetically mutated at least one of one gene selected from the group consisting of lpxL1, synX and lgtA in the Neisseria of the combination of Norais et al and Adu-Bobie et al, thus resulting in the instant invention with a reasonable 

Response to Applicants Argument
Applicants ague that Zollinger does not remedy those deficiencies of Norais or Norais in view of Adu-Bobie and Zollinger does not teach the unexpected results provided by Applicants and recited in the present claims and Zollinger does not provide the needed disclose regarding the relationship between the specifically claimed flippase and the specifically recited lipoproteins.

Applicant’s argument has been carefully considered but is not found persuasive as addressed above for Norais in view of Adu-Bobie. The combination of Norais and Adu-Bobie and Zollinger renders claim 5 prima facie obvious for the reasons set forth above.


Status of the Claims
Claims 6-8, 14-15 and 18 are withdrawn.
Claims 1-5, 9, 11-13, 16 and 17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645